Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction

After considering the prior art, examiner has determined that there is a close nexus between the two previously restricted groups.  Both populations of hepatic satellite cells are HGF, NGFR, CYGB, LRAT, and ALCAM positive.  Therefore, both groups will be examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52,55, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 52,55, and 58 are method claims which depend from claim 49 which is a composition claim.  A dependent method claim needs to depend from another method claim, not a composition claim.  For purposes of examination, examiner will interpret claims 52,55, and 58 as composition claims that describe the same hepatic stellate cell population as claim 49.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-50,52,55,and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product/process without significantly more. Claims 44-50recite a hepatic stellate cell composition with hepatic stellate cells that are HGF positive, NGFR positive, CYGB positive, and LRAT positive.  This judicial exception is not integrated into a practical application because the composition claims describe a hepatic stellate cell composition which is a natural product produced in the body.    The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims describe a composition of hepatic stellate cells without further distinguishing them from hepatic stellate cells present in the body.  Furthermore, no additional steps have been added to a naturally occurring process within the liver of progenitor cells differentiating into hepatic stellate cells.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-50,52-53,55,58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sancho-Bru (US 20120009672) in light of Koul et al. “An In Vitro Human Liver Model by IPSC-Derived Parenchymal and Non-parenchymal Cells” Stem Cell Reports Vol 9, 490-498---used only to show inherency

The Sancho-Bru reference discloses hepatic stellate cells that are Alcam positive (Abstract, Figure 3B; Paragraph 85,Paragraph 108,Claim13).  The claims require that the cells are HGF, NGFR, CYGB, and LRAP positive; the hepatic stellate cells taught by Sancho-Bru reference are inherently positive for HGF, NGFR,CYGB, and LRAP as well because Koul states that ALCAM positive stellate cells are also positive for HGF,NGFR, CYGB, and LRAP (Figure 3 of Koul).  The expression of these markers increase as the progenitor cells differentiate into hepatic stellate cells (Figure 3).  as in in instant Claims 44, Claim 45 has method/process language in the composition claim comprising hepatic stellate cells. The induction with the ROCK inhibitor mentioned in the claim does not produce a cell that is structurally and/or functionally different than a differentiated hepatic stellate cell.CYGB, and LRAT  (Figure 3)as in instant Claim 45, Sancho-Bru teaches that the hepatic stellate cells are ALCAM positive cells (Paragraph 85, Paragraph 108, Figure 5, Claim 13).  The hepatic stellate cells taught by Sancho-Bru are inherently positive for HGF, NGFR,CYGB, and LRAP as well because Koul states that ALCAM positive hepatic stellate cells are also positive for HGF,NGFR, CYGB, and LRAP (Figure 3 of Koul).  Because the claims are composition claims, the hepatic stellate cells can be developed using any method. Claim 47 and 52 recite that the hepatic stellate cells can be prepared by the method comprising a step of separating off hepatic stellate progenitor cells from a fraction that comprises hepatic stellate progenitor cells, by using the ALCAM-positive phenotype as the marker.  The limitation “can be prepared” indicates that this particular step is optional. as in claims 46-47,52,55 wherein the hepatic stellate progenitor cells are derived from human iPS cells (Paragraphs 35 and 38) as in instant Claims 48-50,58-59, a method of preparing hepatic stellate cells comprising inducing differentiation of hepatic stellate progenitor cells to hepatic stellate cells, wherein the hepatic stellate progenitor cells are hepatic stellate progenitor cells that have the ALCAM-positive phenotype, that have proliferative potency, that have differentiation potency to hepatic stellate cells (Paragraph 1; Figure 3B;Paragraphs 12-23;  Paragraph 85,Paragraph 108,Claim13).  The limitation “that can be prepared by the method comprising a step of separating off hepatic stellate progenitor cells from a cell fraction that comprises hepatic stellate progenitor cells, by using the ALCAM-positive phenotype as the marker…” is optional as in instant Claim 53


The reference anticipates the claim limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 51 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sancho-Bru (US 20120009672 in view of Clevers (US 20140243227)

Sancho-Bru teaches a method of preparing hepatic stellate cells comprising a step of inducing differentiation of hepatic stellate progenitor cells (Paragraph 1, Paragraphs 12-23).  Sancho-Bru does not teach that the hepatic stellate cell differentiation process includes a ROCK inhibitor.  Clevers includes a ROCK inhibitor in its differentiation/expansion protocol (Abstract; Paragraph 83).   An artisan would have been motivated to have used the ROCK inhibitor in the differentiation protocol of Sancho-Bru because Clevers teaches that a ROCK inhibitor can be added to liver stem cells initially during a differentiation process that involves first an expansion stage (Paragraphs 165-179).  An artisan would have been further motivated to have used a ROCK inhibitor because ROCK inhibitors are known to prevent programmed cell death (Paragraphs 99-101). (Paragraph 83, Paragraphs 186-187; Paragraph 317; Claims 1 and 8) as in instant Claim 51.  
Dependent Claim taught by Sancho-Bru
Sancho-Bru teaches wherein the hepatic stellate progenitor cells are derived from IPS cells (Paragraphs 35 and 38) as in instant Claim 57
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  
In the present situation, rationales A, D,E, and G are applicable.   Sancho-Bru teaches the hepatic stellate cells and how to isolate them.  Clevers teaches that ROCK inhibitors are capable of promoting further differentiation/expansion of stem cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  

Claims 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Sancho-Bru US 20120009672 in view Motoyama “Cytoglobin is expressed in hepatic stellate cells, but not in myofibroblasts, in normal and fibrotic human liver” Laboratory Investigation 94, 192-207 (2014), Published 2 December 2013, Yu “Hepatic Stellate Cells Secreted Hepatocyte Growth Factor Contributes to the Chemoresistance of Hepatocellular Carcinoma” September 2013, Volume 8, Issue 9 (2013), Suskind et al. “Searching for common stem cells of the hepatic and hematopoietic systems in the human fetal liver:  CD34 cytokeratin 7/8 cells express markers for stellate cells Journal of Hepatology 40 (2004), 261-268, Blaner “Hepatic stellate cell lipid droplets:  A specialized lipid droplet for retinoid storage” Biochimica et Biophysica Acta 1791, (2009) 467-473.  

Sancho-Bru applies as above .  Sancho-Bru teaches that the hepatic stellate cells can be purified (Paragraph 206).  The isolation of such hepatic stellate cells can be carried out using one or more markers from the following list:  VitaminA+, PPARg+, GFAP+, GPR9130, ALCAM, CRBPhigh , p75NTR+, Col1a1high , and TIMP-1low  (Claim 13).
Sancho-Bru does not teach the additional claimed markers (HGF, NGFR, CYGB, LRAT).  However, other references teach markers that are present on/in hepatic stellate cells.  Since these markers indicate the presence of hepatic stellate cells, an artisan would have been motivated to have used these markers to develop of purified composition of hepatic stellate cells.
Motoyama teaches that CYGB is expressed on hepatic stellate cells and can thus be used as an accurate marker (Abstract).
Yu teaches that HGF can be produced/associated with hepatic stellate cells, thus it serves as a suitable marker (Abstract and Introduction)
	Suskind teaches that another marker of stellate cells is NGFR (Abstract).  
	Blaner further teaches that LRAT is a marker associated with hepatic stellate cells (Page 469, Lipid and protein composition of hepatic stellate cell lipid droplets).  
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  
In the present situation, rationales A, D,E, and G are applicable.   Sancho-Bru teaches the hepatic stellate cells and how to isolate them.  Motoyama, Yu, Suskind, and Blaner teach markers of hepatic satellite cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sancho-Bru (US 20120009672 in view of Clevers (US 2014243227), Motoyama “Cytoglobin is expressed in hepatic stellate cells, but not in myofibroblasts, in normal and fibrotic human liver” Laboratory Investigation 94, 192-207 (2014), Published 2 December 2013, Yu “Hepatic Stellate Cells Secreted Hepatocyte Growth Factor Contributes to the Chemoresistance of Hepatocellular Carcinoma” September 2013, Volume 8, Issue 9 (2013), Suskind et al. “Searching for common stem cells of the hepatic and hematopoietic systems in the human fetal liver:  CD34 cytokeratin 7/8 cells express markers for stellate cells Journal of Hepatology 40 (2004), 261-268, Blaner “Hepatic stellate cell lipid droplets:  A specialized lipid droplet for retinoid storage” Biochimica et Biophysica Acta 1791, (2009) 467-473.  

Sancho-Bru and Clevers apply as above.  Sancho-Bru teaches that the cells can be purified/isolated (Paragraph 206).  The isolation of such hepatic stellate cells can be carried out using one or more markers from the following:  VitaminA+, PPARg+, GFAP+, GPR9130, ALCAM, CRBPhigh , p75NTR+, Col1a1high , and TIMP-1low  (Claim 13).
These references do not teach the claimed markers.  However, other references teach markers that are present on/in hepatic stellate cells.
Motoyama teaches that CYGB is expressed on hepatic stellate cells and can thus be used as an accurate marker (Abstract).
Yu teaches that HGF can be produced/associated with hepatic stellate cells, thus it serves as a suitable marker (Abstract and Introduction)
	Suskind teaches that another marker of stellate cells is NGFR (Abstract).  
	Blaner further teaches that LRAT is a marker associated with hepatic stellate cells (Page 469, Lipid and protein composition of hepatic stellate cell lipid droplets)) as in instant Claim 54.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  
In the present situation, rationales A, D,E, and G are applicable.   Sancho-Bru teaches the hepatic stellate cell and how to isolate.  Clevers teaches the use of a ROCK inhibitor to facilitate differentiation.  Motoyama, Yu, Suskind, and Blaner teach markers of hepatic satellite cells.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632